Citation Nr: 1415413	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO. 08-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease multi-level with lumbar stenosis (back disability).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to June 1960 and from December 1960 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran did not have service within the borders of the Republic of Vietnam.

2. The most probative evidence reflects that the Veteran was not exposed to herbicides in service; his diabetes did not have its onset in service and was not diagnosed within one year of separation.

3. During the period on appeal the Veteran's back disability was characterized by fatigue, pain, spasm, and stiffness and was at most limited to 65 degrees of forward flexion and 170 degrees of total range of motion.

4. The competent evidence shows that the Veteran's service-connected disabilities, in combination, do not prevent him from obtaining and following a substantially gainful occupation during the entire period on appeal.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).

2. The criteria for a disability rating in excess of 10 percent for degenerative disc disease multi-level with lumbar stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2013)

3. The criteria for entitlement to total disability rating based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in March 2007, September 2008, and October 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
With regard to the Veteran's back disability, his filing of a notice of disagreement as to the initial rating assigned (or effective date assigned, etc.) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran also testified at a hearing before the undersigned VLJ in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488  2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and the information that the Veteran could provide in support of his claim.  The Veteran's representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's back disability, his potential exposure to herbicides in service, and his employment status.  The record does not reflect that outstanding pertinent evidence that would substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the Veteran's representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran's claim was previously remanded by the Board in May 2011 to obtain an outstanding VA record and to provide the Veteran with a VA examination for his back disability.  Review of the claims file reflects that outstanding VA treatment records were associated with the claims file.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in June 2011 in connection with the Veteran's claim.  Review of the June 2011 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's May 2011 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

While a VA medical opinion with regard to the diabetes mellitus claim was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's diabetes mellitus, diagnosed more than two decades after he separated from service, was the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

In various written statements the Veteran contends that he is entitled to service connection for his diabetes mellitus based upon exposure to herbicides during service.  Specifically, the Veteran asserts that he was exposed to Agent Orange, a tactical herbicide, while servicing airplanes, helicopters and equipment that saw action in or over Vietnam.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2013).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Preliminarily, the Board observes that VA treatment records from April 2006 reflect a diagnosis of diabetes mellitus.  As such, the Board finds the Veteran has established a present disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, diabetes mellitus is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the Veteran testified at his October 2010 hearing before the Board that he was stationed in Japan from 1967 to 1971.  His representative indicated that the Veteran did not have any service inside Vietnam.  The Veteran has not asserted, and the record does not reflect, that he was ever on the ground in the Republic of Vietnam.  Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his direct exposure to herbicides the Veteran has testified that he serviced aircraft and handled equipment that had returned from Vietnam and was covered in herbicides.

The use of commercial strength herbicides with tactical properties was confined primarily to the base perimeters in Thailand and was used throughout Vietnam.  The Veteran has not reported working on or along the perimeter of the bases in Thailand, or service on the ground in Vietnam, but rather his exposure occurred while servicing aircraft that had returned from flying missions into Vietnam, most notably the C-5, C-135, and C 141.

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases had adhered to the exterior of aircraft or equipment.  As such, the evidence does not support the contention that the Veteran was exposed to tactical herbicides or commercial herbicides with tactical properties during service.  Furthermore, the Veteran's STRs are negative for any treatment or indication that the Veteran was exposed to herbicides in service.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's diabetes mellitus.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

As discussed, the Veteran has been diagnosed with diabetes mellitus.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which the diabetes mellitus could plausibly be related.  Service treatment records do not reflect any instance of diabetes mellitus or diabetes symptoms and the evidence of record shows that the Veteran was first diagnosed in early 2006, more than two decades after separation.  Moreover, the record is negative for any evidence even suggesting that the Veteran's diabetes mellitus is linked to his service by any means other than through herbicide exposure.  The relationship between diabetes mellitus and herbicide exposure is not at issue here.  As evidenced by 38 C.F.R. § 3.309(e) this relationship is presumed.  Rather, the Veteran must demonstrate actual exposure in service.  Since the Board has already concluded that the Veteran was not exposed to herbicides in service, the evidence simply does not support a finding that the Veteran's diabetes mellitus was caused by or otherwise began during service as the in-service injury requirement is not met.

Furthermore, while diabetes mellitus is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for diabetes nor has the Veteran alleged experiencing symptoms of diabetes during service or within one year of separation.  Reports of medical examinations from April 1956, July 1966, and March 1974 do not reflect a diagnosis of diabetes mellitus.  Furthermore, the medical examination conducted in December 1978 at separation is negative for reports or findings of diabetes.  Service treatment records are negative for any indication that the Veteran was treated for diabetes in service.  Additionally, post-service medical records reflect that he was first diagnosed in early 2006, approximately 28 years after separation.  As such, the Board finds that continuity of symptomatology has not been established nor that the Veteran's diabetes was diagnosed within one year of separation.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's diabetes mellitus was caused by or otherwise began during service.  As such, the Veteran's claim for service connection for diabetes mellitus must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Increased Rating - Back disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2013).

As noted above, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (38 C.F.R. § 4.71a ) specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Initially, the Board notes that the Veteran is in receipt of separate 10 percent disability ratings for left and right lower extremity neurogenic claudication.  The Veteran has not appealed the assignment of these ratings and the issue is not before the Board.  However, pursuant to Note (1), the Board will address any additional neurologic abnormalities that may be related to the Veteran's back disability.

Private treatment records, along with VA treatment records, reflect that the Veteran has been seen regularly for back pain that has become increasingly severe.  At the October 2010 hearing, the Veteran testified that his back disability had gotten worse since 2007.  He stated that he could no longer walk as far as he once could.  He also stated that if he stood in place for too long his legs would go numb and could really only stand for 15 to 20 minutes at a time.  The Veteran's wife testified that the Veteran could only walk a couple hundred yards or so and indicated that the Veteran had a hard time picking things up.  Stairs were also difficult for the Veteran to navigate in the absence of a railing.

The evidence also consists of three VA examinations, the first conducted in July 2007.  The July examination report reflects that the Veteran complained of neurogenic claudication, numbness and weakness if he stands for more than 20 minutes, and some stiffness on occasion.  He also complained of occasional erectile dysfunction but denied any bladder or incontinence problems.  The Veteran denies any incapacitating episodes over the previous 12 months.  Examination revealed normal gait and posture and full range of motion of the thoracolumbar spine.  No unfavorable ankylosis was observed and no change in range of motion testing was reported after repetition.

The second VA examination was conducted in February 2009.  The February report reflects that the Veteran's chief complaint was back pain.  A review of the Veteran's systems revealed that he did not have a history of incontinence, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  The Veteran did report fatigue, spasms, and stiffness.  No flare-ups or incapacitating episodes were reported.  Physical examination revealed normal gait and posture along with scoliosis and lumbar lordosis.  No ankylosis was observed and muscle tone and strength were normal.  The Veteran had full range of motion of the thoracolumbar spine with no objective evidence of pain or limitation on repetition.  The examiner also reported that the Veteran's back disability had no significant effect in his job as a travel agent but did have a mild to moderate effect on some of his daily activities.
The third and final VA examination was conducted in June 2011.  The report reflects that the Veteran complained of pain, stiffness, decreased motion, fatigue, and spasms.  The Veteran denied any incapacitating episodes.  Physical examination revealed normal posture but a mildly antalgic gait.  The examiner noted that there was no guarding, tenderness, or spasm severe enough to be responsible for the abnormal gait.  No ankylosis was observed.  Range of motion testing reflects that the Veteran was limited to 65 degrees of forward flexion, 10 degrees of extension, 20 degrees of left lateral flexion, 30 degrees of left lateral rotation, 20 degrees of right lateral flexion, and 25 degrees of right lateral extension.  There was objective evidence of pain on active motion but no additional pain or limitation of motion was noted on repetition.  The examiner opined that the Veteran's back disability decreased his mobility, caused problems carrying and lifting, and had a mild to severe effect on his daily activities.  He also opined that the Veteran's back disability and other service-connected disabilities did not preclude the Veteran from sedentary employment.

Based on the evidence described above, the Board finds that the Veteran's back disability more closely approximates a 10 percent disability rating for the entire period on appeal.  Specifically, the VA examination reports reflect that, at most, the Veteran's thoracolumbar spine was limited to 65 degrees of forward flexion and 170 degrees of combined range of motion.  This limitation of motion reflects a 10 percent disability rating under the general rating formula for spine disabilities.  At no point did the Veteran report any incapacitating episodes or flare-ups.  No ankylosis was observed during the period on appeal.  Additionally, the Veteran denied any bladder or incontinence problems and while he reported some occasional erectile dysfunction at the 2007 examination, he has denied any such problems since.  Furthermore, no muscle or reflex issues were noted and as stated above, the Veteran is already in receipt of separate 10 percent disability ratings for his lower extremity neurologic claudication.  Aside from the claudication, the Veteran has not reported any additional neurological abnormalities.  As such, the Board finds that the Veteran's back disability symptoms more closely approximate a 10 percent disability rating for the entire period on appeal.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  At the October 2010 hearing before the Board, the Veteran testified that his back disability prevents him from walking long distances or standing/sitting in one place for long periods of time.  He also reported difficulty navigating stairs and picking up objects.  The evidence reflects that the Veteran has consistently reported stiffness, fatigue and spasm.  In addition, the June 2011 VA examiner found the Veteran's disability had a moderate effect on chores, shopping, recreation, and bathing, a mild effect on driving, dressing, and toileting, and severely affected exercise.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  Here, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest, and throughout the period, the Veteran's muscle strength, tone, and reflexes were normal.  The Veteran's gait was only noted to be mildly antalgic at the June 2011 examination.  Furthermore, range of motion was, at worst, found to involve only slight limitation.  Lastly, as described, the Veteran is already in receipt of separate ratings for neurogenic claudication of both lower extremities.

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria.  The Veteran's back disability has been manifested by degenerative arthritis, fatigue, painful motion, stiffness, spasm, and mild limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5238.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

V. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

In this case, the Veteran meets the minimum schedular requirements as of December 21, 2011.  While none of his service connected disabilities are evaluated as at least 40 percent disabling, under 4.16(a) the combined ratings of the Veteran's hypertension and paroxysmal atrial fibrillation, which affect his cardiovascular system, meets the 40 percent requirement.  While the Veteran did not meet the minimum schedular requirements prior to December 2011, as explained below, the Board does not find that a TDIU is warranted or that referral to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) is appropriate in this case.

The Board finds that the probative and persuasive evidence reflects that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

The Veteran submitted a VA form 21-8940 in September 2008 in which he asserted a claim for a TDIU.  The Veteran reported that he had not been employed full time since January 2003 and that his back and hip disabilities prevented him from working.  He also reported working part time as a travel agent from home and that he had acquired two years of college education.  In a December 2009 substantive appeal the Veteran again asserted that his back disability prevented him from working.  At his October 2010 hearing before the Board the Veteran testified that he retired from the Postal service in 2002 because he had difficulty carrying and lifting due to his back disability.  He also testified that he did not think he had many employment options based on his education and experience.  Specifically, the Veteran reported that he was "not a computer guy".  He went on to discuss his part time work as a travel agent, which was more of a hobby and allowed him to work out of the house using his computer.

The Veteran was provided with a VA medical examination in June 2011 to determine if his service-connected disabilities prevented him from finding and maintaining substantially gainful employment.  The examiner examined the Veteran and reviewed the claims file.  He ultimately concluded that the Veteran's back disability, bilateral neurogenic claudication and other service-connected disabilities would not preclude the Veteran from sedentary employment.  He went on to remark that any physical employment would be limited given the Veteran's spine condition and bilateral neurogenic claudication.  He noted significant limitation due to limited range of motion in the lumbar spine and pain while ambulating.  He also noted that if sitting the Veteran would have to be able to stand and stretch for a few minutes after an hour of sitting.

The Board acknowledges the Veteran's assertions that he can no longer work.  However, the evidence reflects that he is not precluded from sedentary employment opportunities.  The Board finds the VA examiner's opinion on the issue of employability to be probative.  It is notable that the examiner did not specifically address the functional impact of all of the Veteran's service-connected disabilities.  However, as described, the Veteran has only asserted that he is unemployable due to his back and hip disabilities (neurogenic claudication).  He has not asserted or provided evidence demonstrating that he is unemployable due to his remaining service connected disabilities.  Moreover, the Veteran has asserted that his employment options are limited because he is not a "computer guy".  This statement is at least in part contradicted by his part time work as a travel agent, which requires use of a computer.  

For the reasons described, the Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent the Veteran from maintaining substantially gainful employment at any point during the period on appeal.  It is clear that the Veteran's back and hip disabilities would preclude occupations requiring physical labor and likely prevent him from continuing his career as a mail carrier.  However, the evidence does not support a finding that he is unable to acquire and maintain substantially gainful employment.  Specifically, the evidence supports a finding that the Veteran would not be precluded from sedentary work.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease multi-level with lumbar stenosis is denied.

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


